Blair, J.
The bill of complaint in this cause was filed to restrain the collection of a special paving assessment, and to remove the cloud upon complainant’s title caused by levying said special assessment upon his land.
Several petitions of owners of property fronting upon the proposed improvement were presented to the common council, and the common council, having determined that a majority in interest of such owners had petitioned therefor, ordered the improvement. The proposition to pave and bond the city to defray the expense was submitted to the electors and carried. Complainant appeared before the council, by his attorney, and protested against the proposed improvement and filed written objections thereto. The contract for the paving was entered into be*404fore funds were provided to defray the expense thereof as required by the city charter. Subsequent to the levying of the special assessment a special act (Act No. 466, Local Acts 1905) was passed by the legislature and approved by the governor on April 12, 1905, to legalize “all the proceedings had in the laying out, establishing, constructing and completion ” of said pavement. The assessment was divided into five installments, two of which had become due and payable and paid by all others assessed, and the improvement had been completed, before this bill of complaint was filed. Under such circumstances, this court has uniformly refused to grant relief in equity, and the bill of complaint was properly dismissed. W. F. Stewart Co. v. City of Flint, 147 Mich. 697.
The decree is affirmed, with costs of this court to defendant.
Grant, Montgomery, Hooker, and Moore, JJ., concurred.